NUMBER 13-08-00337-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN THE INTEREST OF L.N.B., A CHILD



On appeal from the 24th District Court 

of Victoria County, Texas.

 

MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Vela 

Memorandum Opinion by Justice Rodriguez


	Appellant, the biological father of L.N.B., has filed an appeal from the termination
of his parental rights with respect to his minor child, L.N.B.  By one issue, appellant
contends that the trial court abused its discretion in terminating his parental rights without
first requiring appellee, the Texas Department of Protective and Regulatory Services
(TDPRS), to develop a parenting plan and without allowing him the opportunity to meet the
plan's requirements.  We affirm.
	A party that intends to appeal a trial court's termination order is required to timely
file "a statement of the point or points on which the party intends to appeal."  Tex. Fam.
Code Ann. § 263.405(b) (Vernon Supp. 2008).  Furthermore, section 263.405 of the family
code dictates that an appellate court "may not consider any issue that was not specifically
presented to the trial court in a timely filed statement of the points on which the party
intends to appeal or in a statement combined with a motion for new trial."  Id. § 263.405(i).
	In determining whether appellant complied with section 263.405, we must first
determine whether the issue he raises on appeal was specifically presented to the trial
court in his motion for new trial and statement of points.  See id.  In his sole issue on a
appeal, appellant complains that the trial court abused its discretion by not requiring the
TDPRS to develop a parenting plan and by not allowing him adequate time to comply with
the plan.  However, in his motion for new trial and statement of points on appeal, this issue
was not "specifically presented" to the trial court. (1)  Therefore, because appellant's issue
on appeal does not appear in his motion for new trial and statement of points, we cannot
consider it.  See id; In the Interest of D.A.R., 201 S.W.3d 229, 231 (Tex. App.-Fort Worth
2006, no pet.).
	Accordingly, we affirm the judgment of the trial court.
 

 
								NELDA V. RODRIGUEZ
								Justice

Memorandum Opinion delivered and
filed this 28th day of August, 2008.

1.  Appellant's statement of points on which he intends to appeal asserted that:  (1) the evidence was
legally and factually insufficient to support the trial court's finding that termination was in the child's best
interest; (2) the trial court abused its discretion in determining that termination was in the child's best interest;
(3) the evidence was legally and factually insufficient to support the trial court's finding that he knowingly
engaged in criminal conduct that resulted in his conviction; (4) the evidence was legally and factually
insufficient to support the trial court's finding that he knowingly engaged in criminal conduct that resulted in
his conviction of an offense and confinement or imprisonment and inability to care for the child for not less
than two years from the date of the filing of the petition; (5) the evidence was legally and factually insufficient
to support the trial court's finding that the TDPRS has made reasonable efforts to return the child to him; (6)
the trial court abused his discretion in determining that the TDPRS has made reasonable efforts to return the
child to the father; (7) the evidence was legally and factually insufficient to support the trial court's finding that
the TDPRS should be appointed permanent managing conservator of the child; (8) the trial court abused its
discretion in determining that the TDPRS should be appointed permanent managing conservator of the child;
(9) the evidence was legally and factually insufficient to support the trial court's finding that the appointment
of the TDPRS as permanent managing conservator of the child is in the best interest of the child; (10) the trial
court abused its discretion in determining that the appointment of the TDPRS as the permanent managing
conservator of the child is in the child's best interest; and (11) the evidence was legally and factually
insufficient to support the trial court's finding that he is unable to care for the child for not less than two years
from the date of the filing of the petition.  See Tex. Fam. Code Ann. § 263.405(b) (Vernon Supp. 2008).